DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on1/21/22 have been received and entered. Claims 1, 3, 10 and 11 have been amended. Claim 2 has been cancelled. Claims 1 and 3-11 are pending in the application.
Applicant’s remark has been considered and persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-11 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of “acquire a set of point data…which is a reflection point at which an intensity of reflected light of the given light beam is lower when compared with the first reflection point; obtain, from the acquired set of point data…second reflection points; and determine a density of fog…to each of a plurality of densities of fog” as recited in the claims 1, 10 and 11. The closest reference, Hiroi (US 20210019537) discloses a point data acquisition unit acquires point data indicating a reflection point obtained by an optical sensor that receives reflected light of an emitted light beam reflected at the reflection point. An image data acquisition unit acquired image data of an area around the reflection point indicated by the point data. A luminance calculation unit calculates smoothness of luminance of the image data. A Fog determination unit determines the density of fog based on a distance which is determined from the point data, from the optical sensor to the reflection point and the smoothness of the luminance. Other prior art, Tehrani Niknejad et al (US 20160252617) discloses a range point acquirer irradiate each of irradiation areas, detect a target with laser light and receives the reflected light from the respective area, acquiring a plurality of range points from a noise remover based on degree of distance proximity between a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Hiroi (US 20210019537) discloses Fog determination apparatus, Fog determination method, and computer readable medium.
  	Tehrani Niknejad et al (US20160252617) discloses object recognition apparatus and noise removal method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRYAN BUI/Primary Examiner, Art Unit 2865